DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of combining Species I and II in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that Species I and II do not encompass patentably distinct groups.  This is found persuasive, therefore the examiner withdraws the patentably distinct species of I and II, thereby combining the Species as a single group.
However, the examiner stands that the new group (Species I and II combined) is patentably distinct from Species III as outlined in the restriction filed on 09/25/2020
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 14 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/23/2020.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby 2009/0177095 (herein referred to as “Aeby”) and in view of Heimbacher 2014/0364848 (herein referred to as “Heimbacher”).
7.	Regarding Claim 1, Aeby teaches a force-sensing catheter system (Fig. 1) comprising:
	A catheter tip (Fig. 2, ref num 94, “distal extremity of the catheter”)
	A deformable body (Fig. 2, ref num 92, para 0047 “fiber optic force sensing assembly 92 may be configured to structural deformations [sic] in a structural member 
	Aeby fails to teach a manifold extends through the lumen of the deformable body, the manifold is coupled to the catheter tip and a proximal end of the deformable body, the manifold configured and arranged to deliver irrigant to the distal tip.
	Heimbecher teaches a manifold extends through the lumen of the deformable body (Fig. 5, ref num 104, “irrigation tube”), the manifold is coupled to the catheter tip and a proximal end of the deformable body (as seen in Fig. 5, the fluid manifold is at the proximal end of the deformable body; para 0079 “inner member 110 is received within outer member and defines a fluid manifold”), the manifold configured and arranged to deliver irrigant to the distal tip (para 0076 “irrigation tube 104 may also extend from a fluid source through lumens and disperse irrigation fluid to electrodes”).  The manifold is present in order to ensure that the irrigant can be delivered to the tissue that is being treated (para 0076).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aeby and included the manifold in the catheter as taught by Heimbacher so that the irrigant may be delivered to the tissue.

However, Heimbacher teaches the manifold (para 0079 “inner member 110 is received within outer member and defines a fluid manifold”) is further configured and arranged to transmit a portion of the force exerted on the catheter tip, proximally, to the proximal end of the deformable body (as force is applied to the tip of the catheter as described in para 0086, a recitation of the intended use of the claimed invention must results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim). The manifold is capable of transmitting the force that is exerted upon the tip of the catheter from the contact with the tissue, and therefore reasonably can perform the function of transmitting the force to the deformable body (para 0086).  The manifold is present in order to ensure that the irrigant is properly delivered to the tissue (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aeby in order to include the manifold as taught by Heimbacher so that the irrigant is delivered to the tissue.
9.	Regarding Claim 3, Aeby fails to teach the manifold and deformable body are further configured and arranged to emulate a desire lateral-to-axial compliance ratio of the force-sensing catheter system by transmitting a portion of the force exerted on the catheter tip through the manifold.

10.	Regarding Claim 4, Aeby fails to teach a hollow tip stem including an inner and outer diameter, and an aperture that extends the length of the tip stem, the outer diameter of the tip stem is coupled to the catheter tip and the deformable body, and the manifold is coupled to and extends through the inner diameter of the tip stem.
	However, Heimbacher teaches including a hollow tip stem (Fig. 5, ref num 74 “catheter” is essentially hollow as seen in the image) including an inner and outer diameter (Fig. 5, inner diameter as defined by ref num 92 and outer diameter ref num 90) and an aperture that extends through a length of the tip stem (aperture mechanisms found within the inner diameter of Fig. 5), the outer diameter of the tip stem is coupled 
11.	Regarding Claim 13, Aeby teaches the catheter tip is configured and arranged to flex in response to contact with tissue (Fig. 2, catheter tip ref num 94, para 0047, a recitation of the intended use of the claimed invention must results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim) and to thereby improve tissue contact therewith, and return to an undeformed state after contact with tissue as ceased (the catheter tip is capable of returning to the undeformed state once it ceases contact with the tissue, para 0071 “bonding may be chosen for flexibility…mitigate the effects of thermal expansion”).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbacher, and further in view of Sinelnikov 2016/0338724 (herein referred to as “Sinelnikov”).
13.	Regarding Claim 5, Abey as modified fails to teach a dispersion chamber within the catheter tip, and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem, the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body.
	However, Sinelnikov teaches including a dispersion chamber (para 0230 “coolant delivery lumen and port 487, Fig. 34A-34C) within the catheter tip (Fig. 34A, distal assembly 480), and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem (para 0230 “the polymer shell surrounds the echolucent chamber and is sealed to the manifold to hermetically seal the chamber”), the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body (para 0230 “the polymer shell surrounds the echolucent chamber and is sealed to the manifold to hermetically seal the chamber”).  The dispersion chamber is present to ensure that the catheter can perform its function without overheating and maintains the catheter’s temperature (para 0230).  The hermetic seal is to ensure that it is airtight (para 230).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Aeby and included the dispersion chamber so that the catheter maintain’s its temperature and does not overheat.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbacher, Sinelnikov, and further in view of Dausch 2014/0257105 (herein referred to as “Dausch”).
15.	Regarding Claim 6, Aeby as modified fails to teach the seal is a thermoplastic polyurethane elastomer that circumferentially extends around an outer diameter of the manifold.
However, Dausch teaches wherein the seal is a thermoplastic polyurethane elastomer (para 0032 “materials useful for catheter bodies are known in the art and include thermoplastic elastomers such as thermoplastic polyurethanes, polyester elastomers, silicones, and polyamide block copolymers…the capsule tubing is placed over the catheter shaft…to create a uniform fluid tight seal”) that circumferentially extends around an outer diameter of the manifold (it is reasonably understood that the seal would circumferentially extend around the outer diameter in order to ensure that it was a hermetic seal). Using a thermoplastic polyurethane elastomer is commonly known in the art according to the teachings of Dausch (para 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aeby and used a thermoplastic polyurethane elastomer material on the seal as thermoplastic elastomers are commonly used in medical devices due to their nature for acoustic transparency (para 0029).

16.	Claim 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbacher, and further in view of Azamian 2016/0128767 (herein referred to as “Azamian”).

However, Azamian teaches a thermocouple (para 0190 “a thermocouple temperature sensory may be incorporated into the guidewire 920”, Fig. 9) coupled near a distal end of the catheter tip (Fig. 9 shows the distal end of the catheter), and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the aperture of the tip stem, (para 0266 “substantially opposite the balloon 9615 an electrode or other energy delivery member 9620 is bonded or otherwise affixed to the shaft and in electrical communication with a wire (thermocouple wire) through either the lumen or routed along an exterior surface of the catheter which is connected to an RF generator and a thermocouple”) the aperture of the tip stem is configured and arranged to facilitate hermetically sealing the aperture with the wire or flexible electronic circuit extending there through (it is reasonably understood that there would be an airtight seal with the tip stem and the wire).  Thermocouples are present in order to measure and monitor the temperature of the catheter to ensure that the treatment is being delivered properly, such as monitoring the thermal loss from the tissue (para 0190).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aeby in order to include a thermocouple in the catheter so that the temperature may be monitored during treatment.

However, Azamian teaches a second thermocouple coupled within the aperture of the tip stem (Fig. 71, T1 and T1, para 0395 “as shown, two more thermocouples or other temperature-measurement devices may be added to the catheter), the second thermocouple configured and arranged to measure a temperature in proximity to the deformable body (is capable of measuring the temperature in proximity to the deformable body), the measured temperature indicative of temperature induced expansion and contraction of the deformable body (the temperature data taken can be interpreted of the deformation that has occurred of the deformable body).  Thermocouples are present in order to measure and monitor the temperature of the catheter to ensure that the treatment is being delivered properly, such as monitoring the thermal loss from the tissue (para 0190).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aeby in order to include a second thermocouple in the catheter so that the temperature may be more accurately monitored while treatment is delivered to the tissue.

19.	Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbacher, and further in view of Leo 2007/0060847 (herein referred to as “Leo”).

However, Leo teaches a measurement system (Fig. 1, 2) coupled to the deformable body (Fig. 1, ref num 5), the measurement system including three or more sensing elements (Fig. 2, ref num 7), the sensing elements configured and arranged to detect the deformation of the deformable body (para 0072 “the Bragg grating allows the deformation of each of the optical fibers 7 to be quantified by measuring”), in response to the force exerted on the catheter tip (para 0071 “the apparatus will compute the force with which the distal extremity contacts the tissue of the organ”), and transmit a signal indicative of the deformation (para 0073 “”known physical properties of the distal extremity of the catheter, enable processing logic 6 of console 3”).  The sensing elements are present in order to detect the deformation on the deformable body (para 0072).
	Leo also teaches processor circuitry (Fig.1, ref num 3, para 0065 “console 3 comprises electronic and optical components to drive the optical fiber sensors”) communicatively coupled to the measurement system and configured and arranged to receive the signal from each of the force sensing elements, indicative of the 
21.	Regarding Claim 10, Aeby as modified fails to teach the processing circuitry is further configured and arranged to determine a time-of-flight of photons across the deformable body and to associate time-of-flight with the force exerted on the catheter tip.
However, Leo teaches the processing circuitry (Fig.1, ref num 3, para 0065 “console 3 comprises electronic and optical components to drive the optical fiber sensors”) is further configured and arranged to determine a time-of-flight of photons across the deformable body and associate time-of-flight with the force exerted on the catheter tip (the circuitry is capable to as photons are emitted they can be observed in order to determine the time-of-flight in order to determine the deformation from the force 
22.	Regarding Claim 11, Aeby as modified fails to teach the sensing elements are circumferentially distributed about the longitudinal axis of the deformable body.
However, Leo teaches the sensing elements are circumferentially distributed about the longitudinal axis of the deformable body (Fig. 2, ref num 7, sensing elements are arranged in a circle about the longitudinal axis, where the dotted lines cross in Fig. 2).  This is to ensure different degrees of bending and elongation during deformation of the distal tip (para 0068).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified Aeby and circumferentially disposed the sensing elements on the deformable body so that different degrees of bending during deformation may be applied.
23.	Regarding Claim 12, Aeby as modified fails to teach a display communicatively coupled to the processor circuitry, wherein the processor circuitry is further configured and arranged to transmit data packets to the display indicative of the force exerted on the catheter tip, and the display is configured and arranged to communicate the force to a clinician.
.

24.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby, Heimbacher, Leo and in further view of Chaturvedi 2015/0080709 (herein referred to as “Chaturvedi”).
25.	Regarding Claim 9, Aeby as modified fails to teach the sensing elements are optical fibers and the signal received from the optical fibers are photons.
Leo teaches the sensing elements are optical fibers (Fig. 2, ref num 7, para 0069 “three optical fibers 7”); 
Chaturvedi teaches and the signal received from the optical fibers are photons (para 0016 “the photon emitting means is an optical fiber” and Claim 14).  By having optical fibers, the photon emitting means would make it an optical fiber in order to .

25.	Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aeby and in view of Heimbacher.
26.	Regarding Claim 15, Aeby teaches a distal tip configured and arranged to deliver energy to contacted tissue (Heimbacher abstract “configured to delivery ablation energy to ablate the tissue”, Fig. 5); 
a deformable body (Fig. 2, ref num 92, para 0047) mechanically coupled to a proximal end of the distal tip (coupled to ref num 94 as seen in Fig. 2), the deformable body configured and arranged to deform in response to a force exerted on the distal tip (par 0047 “the fiber optic force sensing assembly 92 may be configured to structural deformations in a structural member 102 caused by a force F imposed on a distal extremity 93 of the catheter e.g. when the distal extremity 94 contacts the wall of a bodily vessel or organ”), the deformable body including a lumen that extends along a longitudinal axis of the ablation catheter assembly (lumen is a catheter of a hollow construction, which can be seen in Fig. 2, ref num 87c); and 
Aeby fails to teach a manifold that extends through the lumen of the deformable body and is mechanically coupled to the proximal end of the distal tip, the manifold configured and arranged to deliver irrigant to the distal tip, and to limit deformation of 
Heimbacher teaches a manifold (Fig. 5, ref num 104, “irrigation tube”) that extends through the lumen of the deformable body (Fig. 5, 82, 84, “lumen”) and is mechanically coupled to the proximal end of the distal tip (as seen in Fig. 5, lumens are coupled to the end of the deformable body; para 0079 “inner member 110 is received within outer member and defines a fluid manifold”), the manifold configured and arranged to deliver irrigant to the distal tip (para 0076 “irrigation tube 104 may also extend from a fluid source through lumens and disperse irrigation fluid to electrodes”), and to limit deformation of the deformable body in response to the force exerted on the distal tip by absorbing a portion of the exerted force (manifold is capable of limiting the deformation of the deformable body depending on the force exerted to the distal).  The manifold is present in order to ensure that the irrigant can be delivered to the tissue that is being treated (para 0076).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aeby and included the manifold in the catheter as taught by Heimbacher so that the irrigant is delivered to the tissue.
27.	Regarding Claim 16, Aeby fails to teach a tip stem including an inner and outer diameter, and an aperture that extends through a length of the tip stem, the tip stem is coupled between the catheter tip and deformable body, and the catheter tip and the manifold.
However, Heimbacher teaches including a tip stem (Fig. 5, ref num 104, the tip of 104) including an inner and outer diameter (inherently has an inner and outer diameter 
28.	Regarding Claim 19, Aeby fails to teach the manifold and deformable body are further configured and arranged to emulate a desired lateral-to-axial compliance ratio of the force-sensing catheter system by transmitting more or less of the force exerted on the catheter tip through the manifold.
However, Heimbacher teaches the manifold and deformable body (para 0079 “inner member 110 is received within outer member and defines a fluid manifold”) are further configured and arranged to emulate a desired lateral-to-axial compliance ratio of the force-sensing catheter system by transmitting more or less of the force exerted on the catheter tip through the manifold (para 0088 “force detection in a plurality of dimensions including, for example, along the longitudinal axis 140 (stretching and compression) and laterally (bending)”, so the manifold and deformable body can reasonably emulate the desired compliance ratio from the force transmitted). This ratio is emulated in order to determine the degree of deformation and treatment that has been applied to the tissue .

29.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbacher, and in further view of Azamian.
30.	Regarding Claim 17, Aeby as modified fails to teach a thermocouple coupled near a distal end of the catheter tip and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the aperture of the tip stem, the aperture of the tip stem is configured and arranged to facilitate hermetically sealing the distal tip from the deformable body with the wire or flexible electronic circuit extending through the aperture.
However, Azamian teaches a thermocouple (para 0190 “a thermocouple temperature sensory may be incorporated into the guidewire 920”, Fig. 9) coupled near a distal end of the catheter tip (Fig. 9 shows the distal end of the catheter), and a wire or flexible electronic circuit communicatively coupled with the thermocouple and extending proximally through the aperture of the tip stem, (para 0266 “substantially opposite the balloon 9615 an electrode or other energy delivery member 9620 is bonded or otherwise affixed to the shaft and in electrical communication with a wire (thermocouple wire) through either the lumen or routed along an exterior surface of the catheter which is connected to an RF generator and a thermocouple”) the aperture of the tip stem is .

31.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbacher, and in further view of Leo.
32.	Regarding Claim 18, Aeby as modified fails to teach a measurement system coupled to the deformable body, the measurement system including three or more sensing elements configured and arranged to detect the deformation of the deformable body in response to the force exerted on the catheter tip and transmit a signal indicative of the deformation.
However, Leo teaches a measurement system  (Fig. 1, 2) coupled to the deformable body (Fig. 1, ref num 5), the measurement system including three or more sensing elements (Fig. 2, ref num 7) configured and arranged to detect the deformation of the deformable body (para 0072 “the Bragg grating allows the deformation of each of the optical fibers 7 to be quantified by measuring”), in response to the force exerted on the catheter tip (para 0071 “the apparatus will compute the force with which the distal .

33.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aeby and Heimbacher, and in further view of Sinelnikov.
34.	Regarding Claim 20, Aeby as modified fails to teach a dispersion chamber within the catheter tip, and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem, the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body.
However, Sinelnikov teaches including a dispersion chamber (para 0230 “coolant delivery lumen and port 487, Fig. 34A-34C) within the catheter tip (Fig. 34A, distal assembly 480), and a seal coupled between the outer diameter of the manifold and the inner diameter of the tip stem (para 0230 “the polymer shell surrounds the echolucent chamber and is sealed to the manifold to hermetically seal the chamber”), the seal configured and arranged to hermetically seal the dispersion chamber from the deformable body (para 0230 “the polymer shell surrounds the echolucent chamber and is sealed to the manifold to hermetically seal the chamber”). The dispersion chamber is 

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794